Butler App. Nos. CA2012-11-239 and CA2013-05-068, 2014-Ohio-71. On review of order certifying a conflict, the court determines that a conflict exists on both issues certified. The parties are to brief issue 1 stated on pages 2-3 of the court of appeals’ entry filed March 12, 2014:
“In order to establish standing in a foreclosure action and invoke the jurisdiction of the common pleas court, must the plaintiff establish at the time complaint for foreclosure is filed that it has an interest in both the note and the mortgage, or is it sufficient if the Plaintiff demonstrates an interest in either the note or the mortgage?”
The conflict case is BAC Home Loans Servicing v. McFerren, 9th Dist. Summit No. 26384, 2013-Ohio-3228.
O’Donnell, J., dissents.
Issue 2 is held for the decision in 2012-2110, CitiMortgage, Inc. v. Roznowski, 5th Dist. Stark No. 2012-CA-93, 2012-Ohio-4901; and briefing schedule stayed.